FOR PUBLICATION
                                                                           FILED
                      UNITED STATES COURT OF APPEALS
                                                                              MAY 31 2005

                                FOR THE NINTH CIRCUIT                 CATHY A. CATTERSON, CLERK
                                                                         U.S. COURT OF APPEALS




JOSE ROBERTO FERNANDEZ-RUIZ,                         No. 03-74533

            Petitioner,                              Agency No. A90-116-400

  v.
                                                     OPINION
                                  *
ALBERTO R. GONZALES , Attorney
General,

            Respondent.


                          On Petition for Review of an Order of the
                              Board of Immigration Appeals

                           Argued and Submitted May 10, 2005
                                San Francisco, California

                                       Filed May 31, 2005

Before: REINHARDT, NOONAN, and FERNANDEZ, Circuit Judges.

REINHARDT, Circuit Judge

       Jose Roberto Fernandez-Ruiz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order affirming an immigration



        *
            Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P. 43(c)(2).
judge’s decision to rescind Fernandez-Ruiz’s lawful permanent resident status,

remove him from the country, and deny him any relief from removal. We deny the

petition.

      The government argues that we lack jurisdiction under 8 U.S.C. §

1252(a)(2)(C) for three separate reasons. Specifically, it argues that we lack

jurisdiction because each of two crimes committed by Fernandez-Ruiz qualifies as

an aggravated felony under 8 U.S.C. § 1227(a)(2)(A)(iii) and each provides a

separate basis for removal under that sub-section, and because Fernandez-Ruiz

also committed two crimes of moral turpitude, the minimum number that serves as

a basis for removal under 8 U.S.C. § 1227(a)(2)(A)(ii).

      We have always retained jurisdiction to determine our jurisdiction, and so

have always been free to evaluate whether Fernandez-Ruiz’s convictions were

qualifying offenses for the purpose of these jurisdictional bars. See, e.g., Ye v.

INS, 214 F.3d 1128, 1131 (9th Cir. 2000). Until recently, however, two

subsections of 8 U.S.C. § 1252 routinely barred this court from exercising

jurisdiction over the merits of certain petitions for review. Specifically, §

1252(a)(2)(B) barred review of many denials of discretionary relief under the

Immigration and Naturalization Act (“INA”) and, more pertinent to the case before

us, § 1252(a)(2)(C) barred review of final orders of removal for aliens who had


                                          2
been convicted of certain kinds of criminal offenses. Then on May 11, 2005, the

President signed the REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231,

into law.

       Section 106(a)(1)(A)(iii) of the REAL ID Act amends 8 U.S.C. § 1252 by

adding a new provision, § 1252(a)(2)(D), as follows:

      Judicial Review of Certain Legal Claims.-
      Nothing in subparagraph (B) or (C), or in any other provision of this
      Act (other than this section) which limits or eliminates judicial
      review, shall be construed as precluding review of constitutional
      claims or questions of law raised upon a petition for review filed with
      an appropriate court of appeals in accordance with this section.

By this amendment, Congress restored judicial review of constitutional claims and

questions of law presented in petitions for review of final removal orders.1 It did

so by providing that nothing in 8 U.S.C. § 1252(a)(2)(B), (C), or any other

provision of the INA shall preclude judicial review of such orders, unless such

review is barred by some other provision of 8 U.S.C. § 1252 . In short, Congress

repealed all jurisdictional bars to our direct review of final removal orders other

than those remaining in 8 U.S.C. § 1252 (in provisions other than (a)(2)(B) or (C))

following the amendment of that section by the REAL ID Act.


      1
        The REAL ID Act’s jurisdictional provisions apply to final deportation
and exclusion orders as well. See § 106(b). Although deportation and exclusion
orders are no longer being issued, there are a number of such orders the ultimate
validity of which is yet to be determined.
                                          3
      Furthermore, in the REAL ID Act, Congress explicitly made the

amendments restoring our jurisdiction retroactive. Specifically, it stated that §

1252(a)(2)(D) “shall take effect upon the date of the enactment” and that it shall

apply to any case “in which the final administrative order of removal, deportation,

or exclusion was issued before, on, or after the date of the enactment.” REAL ID

Act § 106(b). Therefore § 1252(a)(2)(D), as added by the REAL ID Act, applies

to this petition for review, as well as to all other pending or future petitions for

direct review challenging final orders of removal, except as may otherwise be

provided in § 1252 itself. Because we are no longer barred by § 1252(a)(2)(C)

from reviewing Fernandez-Ruiz’s petition on account of his past convictions, and

because no other provision of § 1252 serves to bar our review of that petition for

any reason, we now review Fernandez-Ruiz’s petition on the merits.

      The BIA held that Fernandez-Ruiz was removable because he had been

convicted of a crime of domestic violence, 8 U.S.C. § 1227(a)(2)(E)(i).1 We agree

with the BIA that he is removable for his 2003 domestic violence offense.

Fernandez-Ruiz was convicted under Ariz. Rev. Stat. §§ 13-1203 and 13-3601 for


      1
        The BIA also held Fernandez-Ruiz removable under 8 U.S.C. §
1227(a)(2)(A)(iii) for being an aggravated felon and under 8 U.S.C. §
1227(a)(2)(A)(ii) for having been convicted of two or more crimes involving
moral turpitude. However, as we find the domestic violence ground sufficient, we
need not discuss the other two.
                                           4
a Class 2 misdemeanor domestic violence assault. Because he pled guilty to a

Class 2 misdemeanor, Fernandez-Ruiz must necessarily have been convicted of

violating either Ariz. Rev. Stat. §§ 13-1203(A)(1) or (2). See Ariz. Rev. Stat. §

13-1203(B). Both of these sub-sections require “the use, attempted use, or

threatened use of physical force against the person or property of another,” and

thus are crimes of violence under 18 U.S.C. § 16(a). See United States v. Ceron-

Sanchez, 222 F.3d 1169, 1172 (9th Cir. 2000). Furthermore, there is no doubt that

the crime was one of domestic violence because it was designated as such under

Ariz. Rev. Stat. § 13-3601. Accordingly Fernandez-Ruiz’s offense constituted a

crime of domestic violence under 8 U.S.C. § 1227(a)(2)(E)(i), and he is removable

on that basis. Although Fernandez-Ruiz seeks a waiver of deportation under 8

U.S.C. § 1182(c) for the domestic violence conviction at issue, the relief he seeks

is not available to him, because the provision affording that remedy was repealed

in 1996 and the conviction did not occur until 2003. Cf. INS v. St. Cyr, 533 U.S.
289 (2001).

      Fernandez-Ruiz also seeks relief in the form of cancellation of removal.

However, aggravated felons are ineligible for cancellation of removal under 8

U.S.C. § 1229b(a)(3), and, as the BIA correctly determined, Fernandez-Ruiz is an

aggravated felon within the meaning 8 U.S.C. § 1101(a)(43)(G). In 1992,


                                         5
Fernandez-Ruiz was convicted of, and sentenced to one year or one year and sixty

days,1 for the crime of theft: that is, knowingly, and without lawful authority,

controlling the property of another with the intent to deprive that person of it. See

Ariz. Rev. Stat. § 13-1802(A)(1) & (C) (1992). This crime is, categorically, an

aggravated felony. See 8 U.S.C. § 1101(a)(43)(G); Huerta-Guevara v. Ashcroft,

321 F.3d 883, 886-87 (9th Cir. 2003); United States v. Corona-Sanchez, 291 F.3d
1201, 1204-05 (9th Cir. 2002) (en banc).2 Two apparent linguistic differences

exist between the Arizona statute and the federal theft statute but do not constitute

material differences for purposes of the categorical analysis. First, Arizona’s

requirement that the taking occur “without lawful authority,” is, if anything,

narrower than the federal law’s requirement that the taking be “without consent.”

Compare Ariz. Rev. Stat. § 13-802(A)(1) & (C) (1992), with Corona-Sanchez, 291
F.3d at 1203. Second, Arizona’s requirement of “intent to deprive” appears in a

criminal statute, and thus is identical to the federal requirement of “criminal intent



      1
          The time was imposed for probation violations, but that does not affect
our conclusion. See United States v. Carrillo-Lopez, 313 F.3d 1185, 1186-87 (9th
Cir. 2002); United States v. Jimenez, 258 F.3d 1120, 1125-26 (9th Cir. 2001);
State v. Herrera, 588 P.2d 305, 308 (Ariz. 1978).
      2
        That the felony was a “wobbler” and was ultimately designated as a
misdemeanor does not affect our conclusion. See United States v. Alvarez-
Gutierrez, 394 F.3d 1241, 1243-45 (9th Cir. 2005).
                                          6
to deprive.” Id. Therefore, Fernandez-Ruiz is ineligible for cancellation of

removal as well.

      In sum, although we have jurisdiction over Fernandez-Ruiz’s petition for

review, we affirm that he is removable and that he is not eligible to receive any of

the forms of relief he seeks.

      Petition for review DENIED.




                                          7
                         COUNSEL LISTING



      Erica K. Rocush, Tucson, Arizona for Petitioner.



      Peter D. Keisler, Assistant Attorney General; David V. Bernal, Assistant

Director; and S. Nicole Nardone, Attorney, United States Department of Justice,

Civil Division, Office of Immigration Litigation, Washington D.C., for

Respondent.




                                        8